                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AALIYAH JOHNESE,                                    Case No. 19-cv-04797-HSG
                                   8                    Plaintiff,                           ORDER ON MOTION TO COMPEL
                                   9              v.                                         Re: Dkt. No. 19
                                  10     STARBUCKS CORPORATION,
                                  11                    Defendant.

                                  12          Pending before the Court is Defendant’s motion to compel arbitration and dismiss or stay
Northern District of California
 United States District Court




                                  13   the action. See Dkt. Nos. 19 (“Mot.”), 25-1 (“Opp.”), 26 (“Reply”). The Court held a hearing on

                                  14   the motion for summary judgment on January 23, 2020. Dkt. No. 27. For the reasons provided

                                  15   below, the Court GRANTS Defendant’s motion to compel arbitration and STAYS the action.

                                  16     I.   BACKGROUND
                                  17          Plaintiff Aaliyah Johnese filed this action against Starbucks Corporation (“Defendant” or

                                  18   “Starbucks”) on June 19, 2019, in San Francisco Superior Court. Dkt. No. 1-2 (“Complaint”).

                                  19   Plaintiff brings a wrongful termination suit, alleging eight causes of action: (1) discrimination

                                  20   based on disability; (2) failure to engage in timely interactive process; (3) failure to accommodate;

                                  21   (4) retaliation; (5) aiding and abetting discrimination; (6) failure to prevent discrimination; (7)

                                  22   wrongful termination; and (8) unfair business practices. Id. Defendant removed the case on

                                  23   August 14, 2019. Dkt. No. 1.

                                  24          According to the Complaint, Plaintiff was hired by Defendant in May 2016 to work as a

                                  25   Barista at Defendant’s 398 Market Street San Francisco location. Complaint ¶ 18. During her

                                  26   employment, Plaintiff requested intermittent leave in order to obtain medical treatment between

                                  27   late 2016 and June 2017. Id. ¶¶ 21–22. Defendant’s store managers Katie Blake and Megan

                                  28   Bartholomew failed to engage in an interactive process and discuss appropriate accommodations
                                   1   with Plaintiff; instead, they responded with verbal and written discipline for missing work shifts

                                   2   on the days that Plaintiff had requested time off for treatment for her medical condition. Id. at

                                   3   ¶¶ 22–26. Defendant’s managers further requested medical information regarding Plaintiff’s

                                   4   condition and terminated Plaintiff before she was able to provide additional documentation. Id. at

                                   5   ¶ 27. Plaintiff was terminated on June 15, 2017. Id.

                                   6    II.   LEGAL STANDARD
                                   7          The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., establishes that a written

                                   8   arbitration agreement is “valid, irrevocable, and enforceable, save upon such grounds as exist at

                                   9   law or in equity for the revocation of any contract.” 9 U.S.C. § 2; see also Moses H. Cone Mem’l

                                  10   Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983) (noting federal policy favoring arbitration).

                                  11   When a party moves to compel arbitration, the court must determine (1) “whether a valid

                                  12   arbitration agreement exists” and (2) “whether the agreement encompasses the dispute at issue.”
Northern District of California
 United States District Court




                                  13   Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). The

                                  14   agreement may also delegate gateway issues to an arbitrator, in which case the court’s role is

                                  15   limited to determining whether there is clear and unmistakable evidence that the parties agreed to

                                  16   arbitrate arbitrability. See Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir. 2015). In either

                                  17   instance, “before referring a dispute to an arbitrator, the court determines whether a valid

                                  18   arbitration agreement exists.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524,

                                  19   530 (2019) (citing 9 U.S.C. § 2).

                                  20          When the parties contest whether an agreement was formed, the court applies “general

                                  21   state-law principles of contract interpretation,” without a presumption in favor of arbitrability.

                                  22   Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 742 (9th Cir. 2014) (internal quotation

                                  23   omitted). The party seeking to compel arbitration bears the burden of proving by a preponderance

                                  24   of the evidence that there was an agreement to arbitrate. Norcia v. Samsung Telecomms. Am.,

                                  25   LLC, 845 F.3d 1279, 1283 (9th Cir. 2017). Conversely, the party opposing arbitration is entitled

                                  26   to the benefit of all reasonable doubts and inferences. Three Valleys Mun. Water Dist. v. E.F.

                                  27   Hutton & Co., 925 F.2d 1136, 1141 (9th Cir. 1991). Therefore, a court may find that an

                                  28   agreement to arbitrate exists as a matter of law “[o]nly when there is no genuine issue of fact
                                                                                         2
                                   1   concerning the formation of the agreement.” Id. (internal quotation omitted); see also Alarcon v.

                                   2   Vital Recovery Servs., Inc., 706 F. App’x 394, 394 (9th Cir. 2017) (same).

                                   3   III.   ANALYSIS
                                   4          Defendant argues that Plaintiff is bound by an arbitration agreement, which requires

                                   5   arbitration of any claims related to Plaintiff’s employment with Starbucks. Mot. at 6–12. Plaintiff

                                   6   responds with two primary arguments: first, Starbucks cannot prove that Plaintiff signed the

                                   7   arbitration agreement, and second, even if Starbucks could prove that Plaintiff signed the

                                   8   Agreement, it is unconscionable. Opp. at 7–14.1 In order to address each argument, the Court

                                   9   first details Starbucks’ application and hiring process.

                                  10          A.    Arbitration Agreement
                                  11          Kathryn Daly, director of recruiting for Starbucks, submitted a declaration explaining the

                                  12   application and hiring process across Starbucks. See Dkt. No. 19-5 (“Daly Decl.”).2 Beginning on
Northern District of California
 United States District Court




                                  13   October 1, 2014, Starbucks required as a condition of employment that new hires agree to arbitrate

                                  14   any and all claims related to their employment. Id. at ¶ 3. Between October 1, 2014 and on or

                                  15   about May 15, 2017, Starbucks also required that applicants for retail, non-managerial positions

                                  16   apply through an online system called Retail Hourly Hiring (“RHH”), which Plaintiff used when

                                  17   she applied on May 5, 2016. Id. at ¶¶ 2, 5. To apply, the RHH system requires an applicant to

                                  18
                                  19   1
                                         Although Plaintiff suggests that Defendant has not met its burden to establish that the FAA
                                  20   applies, her arguments are mistaken. Opp. at 5–6. FAA’s “involving commerce” requirement is
                                       interpreted broadly, and here, where Plaintiff worked for Defendant, a multi-state business, that
                                  21   requirement is met. See Allied-Bruce Terminix Companies, Inc. v. Dobson, 513 U.S. 265, 276–77
                                       (1995). Additionally, neither California Labor Code 229 nor AB 51 affects this case. See Lane v.
                                  22   Francis Capital Mgmt. LLC, 168 Cal. Rptr. 3d 800, 808 (Cal. Ct. App. 2014) (“[S]ection 229 is
                                       limited to actions for the collection of due and unpaid wages brought under sections 200 through
                                  23   244; section 229 does not apply to all statutory wage and hour claims”); Chamber of Commerce of
                                       the United States et al. v. Becerra et al., No. 2:19-cv-02456, Dkt. No. 24 (E.D. Cal. Dec. 30, 2019)
                                  24   (granting a temporary restraining order enjoining enforcement of AB 51).
                                       2
                                         Plaintiff improperly raises evidentiary objections to Daly’s declaration, as well as that of Sandi
                                  25   Loftus, the partner resources manager at the San Francisco store where Plaintiff worked. Opp. at 4
                                       (citing Dkt. Nos. 19-5, 19-11). Both declarants provide evidence sufficient to support a finding
                                  26   that they have personal knowledge about the topics discussed. Daly is familiar with Starbucks’
                                       hiring policies and practices through her position as director of recruiting at Starbucks. Daly Decl.
                                  27   ¶ 1. Similarly, Loftus is familiar with the onboarding process through her position as a manager at
                                       the store where Plaintiff worked. Dkt. No. 19-11 at ¶¶ 2–3. That neither of these individuals has
                                  28   personally met Plaintiff does not affect their ability to provide evidence about Starbucks’ hiring
                                       policies generally. Plaintiff’s objections are DENIED.
                                                                                           3
                                   1   create a user account to access the application, by entering a username, password, and the

                                   2   applicant’s email address. Id. at ¶¶ 5, 6. It then directs the applicant to a “Pre-Application

                                   3   Disclosures” page, which includes the following disclosure: “It is Starbucks policy that after

                                   4   October 1, 2014, all new hires shall be subject to an arbitration agreement as a condition of

                                   5   employment.” Id. at ¶ 6. Applicants are required to click a button at the bottom of the page that

                                   6   states “I consent to receive and respond to notices in electronic form.” See Dkt. No. 19-6, Exhibit

                                   7   B.

                                   8          Once an applicant is offered a position, Starbucks requires the now prospective employee

                                   9   to again use the RHH system, this time to complete “Employee Onboarding.” Daly Decl. at ¶ 12.

                                  10   The user is presented with an “Electronic Consent” page that gives him or her an option between

                                  11   consenting to receive and respond to information in electronic form or to close the browser

                                  12   window and cancel the process. Id. at ¶ 13; see also Dkt. No. 19-6, Exhibit D. The system does
Northern District of California
 United States District Court




                                  13   not permit proceeding to the next page without consenting. Daly Decl. at ¶ 13. Later, the RHH

                                  14   system also presents an “e-Signature Acceptance” page which states:

                                  15                  I agree to sign these electronic PDF documents using “click”
                                                      signature technology . . . I intend both the signature I inscribe with the
                                  16                  “click” signature technology and the electronic record of it to be my
                                                      legal signature to the document.
                                  17
                                       Dkt. No. 19-6, Exhibit F. Again, a user cannot proceed to the next page unless he or she clicks a
                                  18
                                       box stating, “Check here to agree.” Daly Decl. at ¶ 16. Thereafter, the user is directed to the “e-
                                  19
                                       Sign Forms” page which requires the user to review his or her I-9 and W-4 forms, as well as
                                  20
                                       Starbucks’ Arbitration Agreement (“Arbitration Agreement” or “Agreement”). Id. at ¶¶ 17–18. A
                                  21
                                       user can either sign each of the forms individually or use the “Sign All” link once he or she views
                                  22
                                       all the forms, including the Arbitration Agreement. Id. Once a user signs the form, the RHH
                                  23
                                       system automatically generates an email to the email address on file with a copy of the
                                  24
                                       Agreement. Id. at ¶ 20.
                                  25
                                              The Arbitration Agreement provides:
                                  26
                                                      Starbucks and I agree to use binding individual arbitration to resolve
                                  27                  any “Covered Claims” that arise between me and Starbucks, its
                                                      subsidiaries and related companies, and/or any current or former
                                  28                  employee of Starbucks or a related company (collectively,
                                                                                          4
                                                      “Starbucks”). “Covered Claims” are those brought under any statute,
                                   1                  local ordinance, or common law relating to my employment,
                                                      including those concerning any element of compensation,
                                   2                  harassment, discrimination, retaliation, recovery of bonus or
                                                      relocation benefits, leaves of absence, accommodations, or
                                   3                  termination of employment.
                                   4   Dkt. No. 19-6, Exhibit H. It further provides that each party will pay its own attorneys’ fees and

                                   5   costs, the parties will engage in limited discovery, and the parties shall attempt to agree on a

                                   6   mutual arbitrator. Id.

                                   7          B.    Signature
                                   8          Plaintiff first argues that Defendant fails to produce evidence that shows the parties agreed

                                   9   to arbitrate. Opp. at 7–8. Plaintiff notes that she “does not believe the arbitration provision was

                                  10   ever presented to” her during the hiring process and that the first time she “saw it was [July 23,]

                                  11   2019.” Dkt. No. 25-3 (“Johnese Decl.”) at ¶ 20. “In California, [g]eneral principles of contract

                                  12   law determine whether the parties have entered a binding agreement to arbitrate.” Pinnacle
Northern District of California
 United States District Court




                                  13   Museum Tower Assn. v. Pinnacle Mkt. Dev. (US), LLC, 282 P.3d 1217, 1224 (Cal. 2012). “The

                                  14   party seeking arbitration bears the burden of proving the existence of an arbitration agreement.”

                                  15   Id. To show that Plaintiff entered into the arbitration agreement with Starbucks, Starbucks

                                  16   provides the following evidence. First, Defendant provides Plaintiff’s application filled out

                                  17   through the RHH system. See Dkt. No. 19-6, Exhibit C. The application includes personal details

                                  18   including Plaintiff’s address, social security number, telephone number, and birthdate, all of which

                                  19   would have required Plaintiff’s participation to enter. Id. The application also indicates that

                                  20   Plaintiff viewed the Pre-Application Disclosures, which specifically noted that “[i]t is Starbucks

                                  21   policy that after October 1, 2014, all new hires shall be subject to an arbitration agreement as a

                                  22   condition of employment.” Id. Second, Defendant provides evidence of Plaintiff’s onboarding

                                  23   forms submitted through the RHH system. See Dkt. No. 19-6, Exhibit I. Again, the onboarding

                                  24   forms include personal details that Plaintiff provided such as emergency contacts. Dkt. No. 19-6,

                                  25   Exhibit E. They further indicate that Plaintiff viewed and signed the Arbitration Agreement on

                                  26   May 23, 2016 at 10:47 a.m. Id. Finally, as indicated in Ms. Daly’s declaration regarding typical

                                  27   procedure for the RHH system, Starbucks’ email history shows automated emails sent to Plaintiff,

                                  28   including one sent on May 23, 2016 with the subject line “Starbucks Mutual Arbitration
                                                                                         5
                                   1   Agreement.” Dkt. No. 19-6, Exhibit J. The Court finds that this evidence establishes a valid

                                   2   signature by a preponderance of the evidence. Other courts have similarly found that such

                                   3   evidence is sufficient to establish that plaintiff’s electronic signature was valid. See e.g., Rezaeian

                                   4   v. Starbucks Corp., No. 2:16-cv-04599-JAK (ASx), Dkt. No. 21 (C.D. Cal. February 8, 2017)

                                   5   (finding the same evidence regarding Starbucks’ RHH recruiting system established a valid

                                   6   signature); Gonzalez v. Ceva Logistics U.S., Inc., No. 16-cv-04282-WHO, 2016 WL 6427866, at

                                   7   *3 (N.D. Cal. Oct. 31, 2016) (finding that defendant “offered adequate evidence that only

                                   8   [plaintiff] could have filled out this form, that the document could not have been altered after it

                                   9   was submitted, and that [plaintiff] herself signed the arbitration agreement” through a declaration

                                  10   of a human resources director detailing the electronic hiring process); accord Horne v. Starbucks

                                  11   Corp., No. 2:16-cv-02727 (MCE) CKD, 2017 WL 2813170, at *1 (E.D. Cal. June 29, 2017)

                                  12   (describing a substantially similar hiring process).
Northern District of California
 United States District Court




                                  13          To the extent Plaintiff argues that an electronic signature is not enough, under California

                                  14   law “[a] record or signature may not be denied legal effect or enforceability solely because it is in

                                  15   electronic form.” Cal. Civ. Code § 1633.7(a). As part of the onboarding forms, Plaintiff

                                  16   specifically consented to “click” signature technology, and stated that she “intend[s] both the

                                  17   signature . . . and the electronic record of it to be [her] legal signature to the document.” Dkt. No.

                                  18   19-6, Exhibit F. This, in addition to Starbucks’ evidence that Plaintiff received a notification that

                                  19   Starbucks required new hires to sign an arbitration agreement during the application process,

                                  20   viewed and consented to the agreement during onboarding, and was sent an electronic copy of the

                                  21   agreement, establishes that the “electronic record or electronic signature is attributable to [Plaintiff

                                  22   because] it was the act of [Plaintiff]. Cal. Civ. Code § 1633.9; see also Mikhak v. Univ. of

                                  23   Phoenix, No. 16-cv-00901-CRB, 2016 WL 3401763, at *6 (N.D. Cal. June 21, 2016) (“Electronic

                                  24   signatures and clicking ‘Accept’ are valid means of expressing assent to a contract.”).3

                                  25          At the January 23, 2020 hearing, Plaintiff’s counsel made a new argument that Plaintiff

                                  26   only filled out written paperwork, and that a manager might have completed the RHH system

                                  27

                                  28
                                       3
                                        The Court need not reach the remainder of Defendant’s argument since the evidence shows by a
                                       preponderance that there was an agreement to arbitrate. See Mot. at 9–11.
                                                                                      6
                                   1   prompts for the application and onboarding forms. However, zero evidence of this claim has been

                                   2   presented in support of this claim. In Plaintiff’s declaration, she states that she “recall[s] filling

                                   3   out some paper work, and doing some online training,” but later implicitly concedes that she used

                                   4   the RHH system even though she cannot confirm that the screenshots that Defendant provides for

                                   5   evidence are “the exact screen[s that she] saw.” Johnese Decl. at ¶ 2, 8. No evidence supports

                                   6   counsel’s new argument.

                                   7           Accordingly, the Court finds the evidence Starbucks submitted sufficiently establishes that

                                   8   Plaintiff electronically signed the Arbitration Agreement.

                                   9          C.     Unconscionability
                                  10           Plaintiff next argues that even if the Court determines that an agreement to arbitrate did

                                  11   exist, the Agreement is nonetheless unenforceable on unconscionability grounds. Opp. 8–14.

                                  12   “Under California law, a contract must be both procedurally and substantively unconscionable to
Northern District of California
 United States District Court




                                  13   be rendered invalid.” Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 922 (9th Cir. 2013) (citing

                                  14   Armendariz v. Found. Health Psychcare Servs., Inc., 6 P.3d 669, 690 (Cal. 2000)). “Procedural

                                  15   unconscionability concerns the manner in which the contract was negotiated and the respective

                                  16   circumstances of the parties at that time, focusing on the level of oppression and surprise involved

                                  17   in the agreement.” Id. Substantive unconscionability looks at whether the contract “is

                                  18   unjustifiably one-sided to such an extent that it ‘shocks the conscience.’” Id. at 923. Because the

                                  19   Court finds that Plaintiff cannot show the Arbitration Agreement at issue here was substantively

                                  20   unconscionable, it need not address procedural unconscionability.

                                  21           Plaintiff argues that the Arbitration Agreement is substantively unconscionable because it

                                  22   fails to provide a fair process for the selection of an arbitrator and provides extremely limited

                                  23   discovery. Opp. at 10–14. As to these two elements, the Agreement provides:

                                  24                   Selecting the Arbitrator. The parties shall confer and attempt to
                                                       mutually agree on an Arbitrator. If the parties cannot agree, the parties
                                  25                   shall contact AAA and request that AAA provide the parties a list of
                                                       nine arbitrators. The parties shall confer in person or by telephone and
                                  26                   select the Arbitrator who will hear the Covered Claim from this list.
                                                       The party demanding arbitration shall strike a name first, and then the
                                  27                   responding party, alternating strikes until only one name remains,
                                                       who shall be the selected Arbitrator unless he or she is unavailable or
                                  28                   otherwise unable to serve.
                                                                                           7
                                   1                   Discovery of Evidence. (i) Each party shall be entitled to three
                                                       interrogatories in a form consistent with Rule 33 of the Federal Rules
                                   2                   of Civil Procedure (“FRCP”). (ii) Each party shall be entitled to only
                                                       25 requests for production of documents in a form consistent with
                                   3                   Rule 34 of the FRCP. (iii) Each party shall be entitled a maximum of
                                                       two eight-hour days of depositions of witnesses in a form consistent
                                   4                   with Rule 30 of the FRCP.
                                   5   Dkt. No. 19-6, Exhibit H.

                                   6           To be lawful, an arbitration agreement must “(1) provide[] for neutral arbitrators, (2)

                                   7   provide[] for more than minimal discovery, (3) require[] a written award, (4) provide[] for all of

                                   8   the types of relief that would otherwise be available in court, and (5) [] not require employees to

                                   9   pay either unreasonable costs or any arbitrators’ fees or expenses as a condition of access to the

                                  10   arbitration forum.” Armendariz, 6 P.3d at 682. The provisions detailed above do not run afoul of

                                  11   these requirements. While the selection of the arbitrator contemplates a mutual agreement on an

                                  12   arbitrator, it also provides a neutral procedure that fairly allows both parties to participate in the
Northern District of California
 United States District Court




                                  13   selection process. Although Plaintiff argues that Starbucks will receive special treatment because

                                  14   it is a repeat player, this is precisely the reason that arbitrators are required to “disclose to the

                                  15   parties any dealings that might create an impression of possible bias.” Commonwealth Coatings

                                  16   Corp. v. Cont’l Cas. Co., 393 U.S. 145, 149 (1968). Additionally, “a limitation on discovery is

                                  17   one important component of the simplicity, informality, and expedition of arbitration.”

                                  18   Armendariz, 6 P.3d at 684 n.11 (citations and quotations omitted). The Agreement provides for

                                  19   limited interrogatories, requests for production of documents, and two eight-hour days of

                                  20   depositions of party and non-party witnesses. It further authorizes the arbitrator to allow either

                                  21   party to apply for additional discovery through a showing of “substantial need.” The Agreement’s

                                  22   discovery provisions thus meet the threshold required. See Sanchez v. Carmax Auto Superstores

                                  23   California, LLC, 168 Cal. Rptr. 3d 473, 478–80 (2014) (similarly upholding an agreement to

                                  24   arbitrate where it provided for less discovery than court procedures mandate when it allowed

                                  25   parties to apply to further discovery by showing a “substantial need.”); Horne, 2017 WL 2813170,

                                  26   at *3 (holding the same for the Agreement at issue in this case).4

                                  27

                                  28
                                       4
                                         Plaintiff’s cited cases do not convince the Court otherwise. In Ontiveros v. DHL Express (USA),
                                       Inc., the court found a restriction to two depositions did not allow adequate discovery. 79 Cal.
                                                                                          8
                                   1             Plaintiff also argues that the Agreement is substantively unconscionable because it focuses

                                   2   only on limiting claims that an employee may bring, while Defendant “retains the unfettered right

                                   3   to file in civil court.” Opp. at 11. The Court disagrees. The arbitration agreement specifically

                                   4   provides that covered claims “are those brought under any statute, local ordinance or common law

                                   5   relating to [an individual’s] employment.” Dkt. No. 19-6, Exhibit H. That it gives examples of

                                   6   discrimination, harassment, and other claims specific to an employee does not limit the Agreement

                                   7   to those claims. In fact, the Agreement contemplates an employee’s initiation of arbitration,

                                   8   showing that both typical “employee” claims and typical “employer” claims are subject to

                                   9   arbitration. Id. Unlike the agreement in Abramson v. Juniper Networks, Inc. cited by Plaintiff, the

                                  10   Agreement does not have a carve-out for “claims . . . related to trade secrets, confidential

                                  11   information, and other intellectual property.” 9 Cal. Rptr. 3d 422, 443 (Cal. Ct. App. 2004). It

                                  12   instead applies to claims brought under any law.
Northern District of California
 United States District Court




                                  13             Plaintiff thus fails to show that the Agreement “shocks the conscience” or is substantively

                                  14   unconscionable. Accordingly, the Court finds the Agreement enforceable and “must compel

                                  15   arbitration of otherwise arbitrable claims.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 219,

                                  16   (1985).

                                  17             //

                                  18             //

                                  19             //

                                  20             //

                                  21             //

                                  22

                                  23
                                       Rptr. 3d 471, 486 (Cal. Ct. App. 2008). Here, the Agreement provides for two, eight-hour days of
                                  24   deposition in the aggregate, which could accommodate more than two depositions (depending on
                                       their length). Additionally, in Baxter v. Genworth N. Am. Corp., the court faced a factually
                                  25   complex employment litigation involving an employee with a 12-year employment history with
                                       defendant. 224 Cal. Rptr. 3d 556, 568–70 (Cal. Ct. App. 2017). Plaintiff there identified a
                                  26   minimum of six percipient witnesses, and noted that documents “relating to family leave practices,
                                       evaluation policies, reorganization, prior complaints similar to [plaintiff’s], communications
                                  27   concerning [plaintiff’s] discipline and termination, and [defendant’s] internal investigation, among
                                       others” would all be necessary. Id. at 569. There is no similar circumstance in this case—Plaintiff
                                  28   worked for Starbucks for less than a year and has only identified her two managers as percipient
                                       witnesses.
                                                                                         9
                                       IV.    CONCLUSION
                                   1
                                              For the reasons noted above, the Court GRANTS Defendant’s motion to compel
                                   2
                                       arbitration. This action is hereby STAYED pending resolution of the arbitration. The parties
                                   3
                                       shall file a joint report regarding the status of the arbitration proceeding 90 days from the date of
                                   4
                                       this order, and every 90 days thereafter until that proceeding is concluded. The parties also are
                                   5
                                       directed to jointly notify the Court within 48 hours of the conclusion of the arbitration proceeding.
                                   6
                                       The clerk is directed to administratively close the case.
                                   7
                                              IT IS SO ORDERED.
                                   8
                                       Dated: 2/18/2020
                                   9
                                                                                         ______________________________________
                                  10                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
